OAKS, Justice
(dissenting):
Representing baking soda as cocaine, defendant sold an ounce to an undercover agent for $2,100. The majority now reverses his conviction of the second degree felony of theft by deception, U.C.A., 1953, § 76-6-405, on the basis that he should have been charged with a violation of the Imitation Controlled Substances Act, § 58-37b-4, a Class B misdemeanor. The apparent holding that a Criminal Code conviction will be reversed when the defendant could have been charged under any of the statutes regulating drugs is a principle that can work untold mischief in the administration of the criminal law. That principle should not be adopted without the clearest direction from the Legislature or the prior decisions of this Court. Neither the statute nor the case relied on by the majority dictates that principle, and I dissent from the Court’s establishing it in this case.
Section 20 of the Utah Controlled Substances Act of 1971, codified at § 58-37-19, quoted by the majority, makes the provisions of that Act “controlling” in case of any conflicts with tit. 58, ch. 17 (the licensing of pharmacists and the sale of drugs and medicines) “or any other laws of this state .... ” Even if that section would cause the Controlled Substances Act to prevail over conflicts with the later-enacted Criminal Code of 1973, section 20 cannot reasonably be read to supersede the effect of a Criminal Code provision that covers the same crime treated in the Imitation Controlled Substances Act of 1982, §§ 58-37b-l to -8, an entirely different enactment. The majority applies the 1971 provision to the 1982 Act on the basis that “the two acts are integrally connected,” but it does not explain what that means or why it dictates this result. In contrast, I suggest that a rule that conduct made felonious by the Criminal Code shall no longer be punishable under that Code is sufficiently radical that it should only be inferred from a clear legislative direction. There is no such direction as to the Imitation Controlled Substances Act relied on by the majority.
Helmuth v. Morris, Utah, 598 P.2d 333 (1979), provides no support for the reversal of defendant’s conviction or for the general rule espoused by the majority. That case only concerned the lawfulness of the sentence imposed on the petitioner for the felony of uttering a forged prescription under the Controlled Substances Act. Id. at 335. Petitioner attacked the legality of that sentence by habeas corpus, contending that he was “entitled to the lesser punishment” prescribed in the Criminal Code for the misdemeanor of forgery. Id. The Court rejected that contention because (1) *454the two offenses were “of an entirely different nature” (a ground that applies just as well to the theft and distribution offenses involved in this case), and (2) the Controlled Substances Act “takes precedence” over the Criminal Code in this circumstance because it “applie[d] more specifically” to petitioner’s offense. Id.
Helmuth’s holding that the petitioner was not entitled to the lesser sentence under the Criminal Code obviously falls far short of dictating that the present defendant’s conviction under the Criminal Code should be reversed because he might have been charged with a lesser offense under the Imitation Controlled Substances Act. Helmuth surely does not establish what the majority refers to as “the principle that when an individual’s conduct can be construed to be a violation of two overlapping statutes, the more specific statute governs” (p. 2).
I would affirm defendant’s conviction for theft by deception.